Citation Nr: 0716326	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 
2002, for the grant of secondary service connection for 
erectile dysfunction (claimed as impotence).

2.  Entitlement to an effective date earlier than February 5, 
2002, for the grant of special monthly compensation (SMC) for 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979, and November 1981 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  



FINDINGS OF FACT

1.  A July 1996 rating decision is final concerning a claim 
of secondary service connection for erectile dysfunction, and 
the record shows no formal or informal application to reopen 
the claim prior to February 2002.

2.  The grant of SMC for loss of use of a creative organ was 
premised on the grant of secondary service connection for 
erectile dysfunction.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
5, 2002, for the grant of secondary service connection for 
erectile dysfunction, have not been met.  38 U.S.C.A. § 
5110(b) (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2006).

2.  The criteria for an effective date earlier than February 
5, 2002, for the grant of SMC for loss of use of a creative 
organ, have not been met.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

As is relevant for this case, the RO sent a March 2006 letter 
in compliance with Dingess that informed the veteran of how 
VA determines an effective date.  In a May 2004 letter, the 
RO told the veteran what evidence VA would obtain and what 
information and evidence he should provide.  The veteran was 
notified that VA was responsible for getting relevant records 
from a Federal agency and that VA would make reasonable 
efforts to get records not held by a Federal agency like 
records from State or local government, private doctors and 
hospitals, or current or former employers.  Additionally, the 
veteran was advised of the following:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the information relayed in the March 2004 
letter was prior to the rating decision on appeal, and the 
March 2006 Dingess letter was issued thereafter. 
Any timing-of-notice error in this case has been cured, 
however, because the RO issued September and November 2006 
SSOC's following these notification letters.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006) (recognizing that a 
timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran has not identified any additional records that VA 
should have obtained in relation to his earlier effective 
date appeal, and he had not alleged that there were any 
outstanding service medical records.  The record appears to 
be complete.  Additionally, further VA examination is not 
relevant for this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Thus, the appellant has been given an essential opportunity 
to advance his claims.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication").  
No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis

A complete review of the record indicates that an earlier 
effective date for either benefit awarded in the rating 
decision on appeal is not warranted.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400. 

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
that may be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In this case, a July 1992 rating decision granted service 
connection for rectal carcinoma, and May 1993 rating decision 
assigned a 10 percent rating for postoperative rectal cancer.  
In December 1994, the veteran filed a VA Form 21-4138, which 
sought service connection for "loss of use of a creative 
organ due to prostate cancer operation."  

The record contains an August 1994 SSA decision that found 
the veteran was entitled to a period of disability commencing 
April 16, 1992, for various post-operative complications.  At 
a November 1995 VA examination, the veteran reported that he 
had had occasional incontinence.  

A January 1996 rating decision found that claims of 
entitlement to service connection for prostate cancer, and 
impotence as secondary to prostate cancer, were not well-
grounded.  Particularly, the record had lacked evidence that 
the veteran suffered from prostate cancer.  In February 1996, 
the veteran filed a notice of disagreement and continued to 
assert his belief that he was entitled to service connection 
for "prostate cancer" and impotence.  

Thereafter, the RO received VA treatment records.  One from 
March 1995 indicated that the veteran experienced erectile 
difficulties secondary to history of colon cancer, and that 
he had good results with injections.  Another record from May 
1995 listed on a problem list "erectile dysfunction."  

In July 1996, the veteran testified at a RO hearing wherein 
he stated that he wished to withdraw the appeal concerning 
service connection for prostate cancer, and continue the 
appeal for impotence.  On a concurrent July 1996 VA Form 21-
4138, the veteran reiterated that he wished to withdraw the 
appeal concerning prostate cancer, and also, if individual 
unemployability were granted all issues on appeal would be 
satisfied.  Thereafter, a July 1996 rating decision continued 
to a claim concerning loss of use of a creative organ because 
though outpatient reports had identified some erectile 
dysfunction, it had also stated that the veteran was taking 
shots for the condition with some success.  Regardless, the 
RO pointed out that in granting entitlement to individual 
unemployability all aspects of the veteran's appeal had been 
satisfied.  

Thereafter, apparently pursuant to a March 2002 claim for 
benefits apparently under Chapter 30, the veteran submitted a 
September 2001 letter from a VA primary care service 
physician who stated that the veteran had, among other 
things, erectile dysfunction secondary to nerve damage from 
abdominal surgery.  A February 2002 letter from the same 
physician reiterated this information.  

In January 2004, the veteran stated that he sought SMC for 
loss of use of a creative organ.  He attached a December 2003 
letter from another VA primary care physician that stated the 
veteran had undergone laparotomy for colon cancer and 
sustained an injury that had left him impotent in 1992 while 
on active duty.  A September 2004 VA examiner opined that the 
veteran's erectile dysfunction that was treated with Viagra 
with good response was more likely than not related to a 
pelvic nerve injury from anterior resection done for 
adenocarcinoma of the rectum.  

A March 2005 rating decision granted service connection for 
erectile dysfunction (claimed as impotence) with a 0 percent 
rating effective January 30, 2004, and SMC based on loss of 
use of a creative organ from January 30, 2004.  The veteran 
appealed the effective dates of both benefits, and stated 
that the medical records showed entitlement went back to 
1994, which had been in the hands of the government the 
entire time.  Subsequently, a March 2005 rating decision 
granted an earlier effective date of February 5, 2002, for 
the grant of service connection for erectile dysfunction and 
SMC (which was, according to the RO, the date of an 
"informal claim" via a February 2002 VA physician's 
letter).  

Thereafter, the RO obtained SSA records pursuant to the 
veteran's disability claim under that agency (which as noted 
above had been granted in 1994).  

A review of the record shows that in 1996 the veteran had 
withdrawn any appeal issue concerning erectile dysfunction; 
particularly, in July 1996 he had written and testified that 
a grant of individual unemployability would have satisfied 
all appeal issues.  To this extent then the January 1996 
rating decision (from which the appeal originally stemmed) 
that denied secondary service connection for impotence became 
final.

Thereafter, the record shows that the veteran filed a claim 
to reopen in January 2004, which the RO had found to be the 
effective date of the grant of secondary service connection 
for erectile dysfunction.  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004) (holding that once reopened, that 
claim's effective date may not be earlier than the date of 
receipt of the application to reopen); Sears v. Principi, 349 
F.3d 1326 (Fed. Cir. 2003) (recognizing that on a claim to 
reopen, the effective date cannot predate the application of 
the claim; Spencer v. Brown, 4. Vet. App. 283, 293 (1993) 
(recognizing that although a claimant may, through the 
presentation of new and material evidence, reopen a 
particular previously-and-finally-denied claim and have the 
matter readjudicated, that action does nothing to affect the 
effective date of the award (unless the new evidence is from 
service medical records)).  Thereafter, however, a March 2005 
rating decision granted an earlier effective date of February 
5, 2002.  

Even with a sympathetic reading of the veteran's filings, 
see, e.g., Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. 
Cir. 2004) (holding that VA should give a sympathetic reading 
to the veteran's filings by determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations), an informal claim earlier than February 2002 
has not been found.  

Particularly, though after the last final decision, September 
2001, September 2002, and February 2002 letters from VA 
physicians provided a nexus between current erectile 
dysfunction and an in-service operation, medical records of 
treatment, even VA treatment, do not constitute a claim for 
service connection for the purpose of entitlement to 
disability compensation.  A claim for VA benefits is a 
"formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit," 38 C.F.R. § 3.1(p), and medical 
evidence of a condition, even medical evidence that the 
condition is related to a service-connected condition, is not 
a claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 
382 (1999).  Despite this latter proviso, the RO apparently 
determined that a February 2002 medical statement had 
constituted an informal claim (see March 2005 rating 
decision).  The Board, however, finds no justification to 
deem a September 2001 VA medical record, or any other medical 
record, an informal claim given the legal precedent just 
cited.  Additionally, the Board finds no other informal 
communication that requested a determination of entitlement 
or evidenced a belief in entitlement to secondary service 
connection for erectile dysfunction prior to the current 
effective date of February 5, 2002.  

Therefore, the effective date of the award of SMC for loss of 
use of a creative organ cannot have an effective date prior 
to the date of service connection for erectile dysfunction.  
Entitlement to SMC in this case is predicated on service-
connected erectile dysfunction which was granted as being the 
result of the veteran's entitlement to service connection for 
postoperative residuals of rectal carcinoma. See 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).

Because entitlement to SMC derives from the disability it 
specially compensates, it is a "downstream element" of the 
claim for compensation for erectile dysfunction, Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997), and there is no 
basis to award SMC for a time prior to the date of service 
connection of the disability upon which entitlement to SMC is 
based.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) 
(holding that there is no entitlement to an increase in 
compensation, by way of an effective date, for time when 
claimant not otherwise entitled to compensation).

Because a preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.

Additionally, it is noted that in a December 2005 statement 
the veteran alleged at the time of the July 1996 rating 
decision there had been ample evidence of his erectile 
dysfunction.  Further, it had been the fault of the RO when 
it had not followed through on a VA examination that could 
have addressed the claim.  The veteran also enclosed a March 
1995 VA record (already cited above) that referred to 
erectile difficulties secondary to history of colon cancer.  

There are two statutory exceptions to the finality of an 
unappealed RO decision:  (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001), which asserts 
an incorrect application of law or fact, Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Such an error must have occurred 
on the record "as it existed at the time of the disputed 
adjudication."  Id.  

In terms of the veteran's allegation that VA should have 
provided a VA examination, it has been determined that "a 
breach of the duty to assist the veteran does not vitiate the 
finality of an RO decision."  Cook v. Principi, 318 F.3d 
1334, 1342 (2002).  An alleged "grave procedural error" 
does not vitiate the finality of VA decisions.  Id.

Again, a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  Generally, evidence that was not 
actually of record at the time of the decision at issue may 
not be considered for purposes of CUE.  

To establish CUE, it must be demonstrated that the claimed 
error, when called to the attention of later reviewers, 
compels a different conclusion to which reasonable minds 
could not differ.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A claim for benefits based on CUE in a prior final 
rating decision entails special pleading and proof 
requirements to overcome the finality of the decision by 
collateral attack because the decision was not appealed 
during the appeal period.  Id. at  44 (1993).  

Specifically considering the July 1996 rating decision as 
identified in the veteran's statement, the determination in 
fact acknowledged the March 1995 VA record cited by the 
veteran, but found that it showed the veteran had not 
suffered from total loss of use of a creative organ 
(particularly, the veteran's erectile dysfunction had been 
managed at that time).  The Board cannot re-weigh the facts 
at this time to find CUE.    

Critically, however, when considering the July 1996 rating 
decision, the Board pointedly notes that the veteran 
effectively withdrew all appeal issues because he had been 
granted individual unemployability, and the withdrawal of 
"all" issues necessarily included his claim of service 
connection for impotence.  The Board finds no error in the 
RO's decision to honor that request.  See 38 C.F.R. § 20.202 
(a substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision); 38 C.F.R. § 20.204 
(withdrawal may be made by the appellant or by his authorized 
representative).  As such, when considering the veteran's 
specific CUE allegation concerning a July 1996 rating 
decision, the Board finds no clear and unmistakable error in 
relation thereto.  Finally, it is again noted that in terms 
of any necessary evidentiary development, a CUE allegation is 
not a claim or application for VA benefits.  Thus, it has 
been held that the VCAA does not apply to a CUE allegation 
concerning a VA decision.  Livesay, 15 Vet. App. at 178.  


ORDER

An effective date earlier than February 5, 2002, for the 
grant of secondary service connection for erectile 
dysfunction (claimed as impotence) is denied.  

An effective date earlier than February 5, 2002, for the 
grant SMC for Loss of Use of a creative organ is denied.   


____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


